Judgment of conviction unanimously reversed on the law and facts and a new trial granted. Memorandum; The interests of justice require a new trial, because substantial rights of the defendant were aitevted by the reading of testimony to the jury, which had been stricken out, and by the court’s failure to instruct the jury with sufficient clarity that such testimony should be disregarded by them. (See People v. Smith, 172 N. Y. 210, 239; Ives v. Ellis, 169 N. Y. 85, 90; People v. Lupo, 305 N. Y. 448, 451; People v. Ochs, 3 N Y 2d 54.) (Appeal from judgment of Onondaga County Court convicting defendant of the crime of robbery, first degree, on three counts.) Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.